Title: From Thomas Jefferson to Richard Peters, 26 February 1787
From: Jefferson, Thomas
To: Peters, Richard



Dear Sir
Paris Feb. 26. 1787.

Your favor of Octob. 1. covering the letter and bill to Captn. Capitaine did not come to my hands till yesterday. I wrote to him immediately to inform him it should be delivered him at any moment.We talk and think of nothing here but the Assemblée des Notables. Were all the puns collected to which this assembly has given rise, I think they would make a larger volume than the Encyclopedie. The government is said to want eighty millions of  livres revenue more than they have and they propose to give to the people provincial administrations and to make other improvements. It is a pity they had not more of the virtue called oeconomy, of which we have something to spare. I hope the company of Mrs. Peters and your little ones have cured all your aches and pains both of body and mind. That you and they may continue for ever clear of them is the sincere prayer of Dr. Sir your friend & servt.,

Th: Jefferson

